Exhibit PURCHASE AGREEMENT Dated as of the 15th day of March, 2008, Between WEYERHAEUSER COMPANY and INTERNATIONAL PAPER COMPANY TABLE OF CONTENTS Page ARTICLE I Purchase and Sale of Transferred Equity Interests and Transferred Assets SECTION 1.01. Purchase and Sale 1 SECTION 1.02. Transferred Assets and Excluded Assets 1 SECTION 1.03. Consents to Certain Assignments 6 SECTION 1.04. Assumption of Liabilities 8 SECTION 1.05. Risk of Loss 10 SECTION 1.06. Disclaimer of Representations and Warranties 10 SECTION 1.07. Employees 11 ARTICLE II Closing and Post-Closing Purchase Price Adjustments SECTION 2.01. Closing 13 SECTION 2.02. Transactions To Be Effected at the Closing 13 SECTION 2.03. Post-Closing Purchase Price Adjustments 15 ARTICLE III Representations and Warranties of Purchaser SECTION 3.01. Organization, Standing and Power 18 SECTION 3.02. Authority; Execution and Delivery; Enforceability 19 SECTION 3.03. No Conflicts; Governmental Approvals 19 SECTION 3.04. Financing 20 ARTICLE IV Representations and Warranties of Seller SECTION 4.01. Organization, Standing and Power; Capital Structure of the Transferred Entity 21 SECTION 4.02. Authority; Execution and Delivery; Enforceability 22 SECTION 4.03. No Conflicts; Governmental Approvals 22 SECTION 4.04. SEC Documents; Financial Statements; Undisclosed Liabilities 23 SECTION 4.05. Absence of Certain Changes or Events 24 SECTION 4.06. Taxes 24 SECTION 4.07. Employment Agreements; ERISA Compliance; Excess Parachute Payments 26 SECTION 4.08. Litigation 27 SECTION 4.09. Compliance with Applicable Laws 27 i TABLE OF CONTENTS Page SECTION 4.10. Environmental Matters 28 SECTION 4.11. Real Property; Other Assets 29 SECTION 4.12. Intellectual Property 30 SECTION 4.13. Material Agreements 31 SECTION 4.14. Sufficiency of Assets; Transfers 34 SECTION 4.15. Labor Matters 34 SECTION 4.16. Permits 35 SECTION 4.17. Shared Business Arrangements 35 SECTION 4.18. Asbestos 35 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01. Conduct of Business 35 SECTION 5.02. Notice of Certain Events 38 ARTICLE VI Additional Agreements SECTION 6.01. No Use of Certain Retained Names 39 SECTION 6.02. Access to Information; Confidentiality 39 SECTION 6.03. Commercially Reasonable Efforts 41 SECTION 6.04. Antitrust Notification and Other Regulatory Filings 42 SECTION 6.05. Notices 43 SECTION 6.06. Benefit Plans 44 SECTION 6.07. Fees and Expenses 49 SECTION 6.08. Public Announcements 49 SECTION 6.09. Site Separation; Transition Services 49 SECTION 6.10. Termination Fee 51 SECTION 6.11. Bulk Transfer Laws 53 SECTION 6.12. Refunds and Remittances 53 SECTION 6.13. Audited Financial Statements 53 SECTION 6.14. Quarterly Financial Statements 53 SECTION 6.15. Monthly Financial Information 54 SECTION 6.16. Financing Cooperation 54 SECTION 6.17. Seller’s Covenant Not to Solicit for Employment 56 SECTION 6.18. Insurance Matters 56 SECTION 6.19. Further Assurances 56 SECTION 6.20. Seller Covenants Regarding Campti Project 57 ii TABLE OF CONTENTS Page ARTICLE VII Conditions Precedent SECTION 7.01. Conditions to Each Party’s Obligations 57 SECTION 7.02. Conditions to Obligations of Seller 58 SECTION 7.03. Conditions to Obligations of Purchaser 58 SECTION 7.04. Frustration of Closing Conditions 59 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01. Termination 59 SECTION 8.02. Effect of Termination 60 SECTION 8.03. Amendment 60 SECTION 8.04. Extension; Waiver 60 SECTION 8.05. Procedure for Termination, Amendment, Extension or Waiver 61 ARTICLE IX Tax Matters SECTION 9.01. Purchase Price Allocations 61 SECTION 9.02. Research and Development 63 SECTION 9.03. Tax Abatement 63 ARTICLE X Indemnification SECTION 10.01. Indemnification by Seller 64 SECTION 10.02. Indemnification by Purchaser 65 SECTION 10.03. Indemnification Procedures 66 SECTION 10.04. Indemnification as Sole and Exclusive Remedy 68 SECTION 10.05. Calculation of Indemnity Payments 69 SECTION 10.06. Additional Matters 69 SECTION 10.07. Environmental Access, Control and Cooperation 70 ARTICLE XI General Provisions SECTION 11.01. Survival of Representations and Warranties and Agreements 71 SECTION 11.02. Notices 72 SECTION 11.03. Definitions 73 iii TABLE OF CONTENTS Page SECTION 11.04. Interpretation; Disclosure Letters 80 SECTION 11.05. Severability 80 SECTION 11.06. Counterparts 80 SECTION 11.07. Entire Agreement; No Third-Party Beneficiaries 80 SECTION 11.08. Governing Law 81 SECTION 11.09. Assignment 81 SECTION 11.10. Enforcement 81 Annex 1 Index of Defined Terms Exhibit A Form of Intellectual Property License Agreement Exhibit B Knowledge of Purchaser Exhibit C Knowledge of Seller Exhibit D Form of Site Services Agreement Exhibit E-1 Form of Taxable IDB Lease Assignment and Assumption Agreement Exhibit E-2 Form of Tax-Exempt IDB Lease Assignment and Assumption Agreement Exhibit F Form of Transition Services Agreement Exhibit G-1 Form of Pulpwood Supply Agreement Exhibit G-2 Form of Residual Chip Purchase Agreement iv THIS PURCHASE AGREEMENT, dated this 15th day of March, 2008, between WEYERHAEUSER COMPANY, a Washington corporation (“Seller”), and INTERNATIONAL PAPER COMPANY, a New York corporation (“Purchaser”). WHEREAS, Purchaser wishes to purchase from Seller or the other applicable members of the Seller Group, and Seller wishes to sell, or cause the other applicable members of the Seller Group to sell, to Purchaser,the Transferred Assets, upon the terms and subject to the conditions of this Agreement; WHEREAS, Purchaser wishes to purchase, or to cause one or more of its subsidiaries designated by Purchaser (each, a “Purchaser Sub”) to purchase, from Seller or the other applicable members of the Seller Group, and Seller wishes to sell, or cause the other applicable members of the Seller Group to sell, to Purchaser or one or more Purchaser Subs the Transferred Equity Interests, upon the terms and subject to the conditions of this Agreement; and WHEREAS capitalized terms used but not defined elsewhere in this Agreement shall have the meanings set forth in Section11.03. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I Purchase and Sale of Transferred Equity Interests and Transferred Assets SECTION 1.01.Purchase and Sale.Upon the terms and subject to the conditions of this Agreement, at the Closing, (a) Seller shall, and shall cause all other applicable members of the Seller Group to, sell, transfer, assign and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from Seller and any such member of the Seller Group, all of Seller’s and such member’s right, title and interest in, to and under all of the Transferred Assets (other than the assets of the Transferred Entity) and (b) Seller shall, and shall cause all other applicable members of the Seller Group to, sell, transfer, assign and deliver to Purchaser or, if requested by Purchaser, one or more Purchaser Subs, and Purchaser shall, or shall cause one or more Purchaser Subs to, purchase, acquire and accept from Seller and any such member of the Seller Group, all of Seller’s and such member’s right, title and interest in, to and under all of the Transferred Equity Interests, together for (i)an aggregate purchase price of $6,000,000,000 in cash (the “Purchase Price”), payable as set forth in Section2.02(b) and subject to adjustments as set forth in Section2.03, and (ii)the assumption (including through the Transferred Entity) of the Assumed Liabilities.The purchase and sale of the Transferred Assets and the Transferred Equity Interests and the assumption of the Assumed Liabilities are collectively referred to in this Agreement as the “Acquisition”. SECTION 1.02.Transferred Assets and Excluded Assets.(a)For purposes of this
